M’Girk, C. J.,
delivered the opinion of the Court.
The petition states, that the Court, in making its opinion, overlooked an important fact, to wit: that the marriage agreement states, that Douchouquette was only to *490take, as survivor, in case there was no issue of the marriage. The Court did overlook that fact, and deem it proper and right to annul so much of their opinion, delivered in this case, as gives a construction to the marriage articles and articles of separation ; hut the remainder of said opinion is not annulled.
Petition refused.